Exhibit 10.6

R E S T R I C T E D   S T O C K   A G R E E M E N T

FOR EXECUTIVE OFFICERS

[20__] Award

Non-transferable

G R A N T T O

[                    ]

(“Grantee”)

by Assurant, Inc. (the “Company”) of

[                    ]

shares of its common stock, $0.01 par value (the “Shares”),

pursuant to and subject to the provisions of the Assurant, Inc. Long Term Equity
Incentive Plan (the “Plan”), and to the terms and conditions set forth on the
following page (the “Terms and Conditions”).

Unless sooner vested in accordance with the Plan or Section 4 of the Terms and
Conditions, the restrictions imposed under Section 3 of the Terms and Conditions
will expire as to the following number or percentage of the Shares awarded
hereunder, on the following respective dates:

 

Number or

Percentage of Shares

   Date of Expiration
of Restrictions   

Additional conditions: [Specify any additional vesting or other conditions.]

IN WITNESS WHEREOF, Assurant, Inc., acting by and through its duly authorized
officers, has caused this Agreement to be executed as of the Grant Date.

 

ASSURANT, INC. By:       Chief Executive Officer

 

Grant Date: [                        ] Accepted by Grantee:       (Name)



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Shares. Assurant, Inc. (the “Company”) hereby grants to the Grantee
named on page 1 (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Plan and in this award agreement (this “Agreement”),
the number of shares indicated on page 1 of the Company’s $0.01 par value common
stock (the “Shares”).

2. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.

3. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. Upon Grantee’s Termination of Employment,
Grantee shall forfeit all of Grantee’s right, title and interest in and to the
Restricted Shares as of the date of the Termination of Employment (after giving
effect to any lapsed restrictions under Section 4), and such Restricted Shares
shall revert to the Company. The restrictions imposed under this Section shall
apply to all shares of the Company’s common stock or other securities issued
with respect to Restricted Shares hereunder in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend, or other change
in corporate structure affecting the common stock of the Company.

4. Expiration and Termination of Restrictions. The restrictions imposed under
Section 3 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) As to the numbers or percentages of the Shares specified on page 1, on the
respective dates specified on page 1; or

(b) As to all of the Restricted Shares, upon a Change of Control; or

(c) Upon the date of Grantee’s death or Disability, the number of Restricted
Shares determined by (i) multiplying the aggregate number of Shares originally
subject to this Agreement as specified on page 1 by a fraction, the numerator of
which is the number of completed calendar months from the Grant Date to the date
of Grantee’s death or Disability, as the case may be, and the denominator of
which is the number of full months during the Restricted Period, and
(ii) subtracting from such amount that number of Shares which otherwise have
become vested prior to the date of Grantee’s death or Disability, as the case
may be. For computing purposes, fractional shares shall be rounded to the
nearest whole Share.

(d) In connection with the Retirement of a Participant, to the extent permitted
by the terms of the Plan, the Committee, or the Chief Executive Officer with
regard to non-Section 16 officers, may at any time, in its sole discretion,
accelerate or waive, in whole or in part, the foregoing restrictions, and in
connection therewith may impose such terms and conditions as it deems necessary
or advisable, including requiring that the Participant enter into a release of
claims and an agreement containing restrictive covenants.

5. Delivery of Shares. Any certificate issued in respect of the Shares shall be
registered in the name of Grantee as of the Grant Date and may be held by the
Company during the Restricted Period. If a certificate for Restricted Shares is
issued, such certificate shall be registered in the name of Grantee and shall
bear a legend in substantially the following form (in addition to any legend
required under applicable state securities laws):

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Assurant, Inc. Release from such terms and
conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Assurant, Inc.”

Stock certificates for the Shares, without the above legend, may be delivered to
Grantee or Grantee’s designee upon request after the expiration of the
Restricted Period. If the Shares are issued in uncertificated form, during the
Restricted Period the Company shall instruct the transfer agent not to permit
the transfer of the Restricted Shares until the expiration of the Restricted
Period.

6. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Agreement in accordance with Sections 3 and 4, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein, and Grantee shall no longer be entitled to receive dividends on such
stock. In the event that for any reason Grantee shall have received dividends
upon such stock after such forfeiture, Grantee shall repay to the Company an
amount equal to such dividends.

7. No Right of Continued Service. Nothing in this Agreement shall confer upon
Grantee any right to continue in the service of the Company or any Affiliate.

8. Payment of Taxes.

(a) Upon issuance of the Shares hereunder, Grantee may make an election to be
taxed under Section 83(b) of the Code. To effect such election, Grantee must
file an appropriate election with the Internal Revenue Service within thirty
(30) days after award of the Shares and otherwise in accordance with applicable
Treasury Regulations.

(b) In accordance with such procedures as the Committee establishes, at such
time as any amount related to the Shares becomes includable in Grantee’s gross
income for tax purposes (the “Tax Date”), the Company will withhold a number of
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount required by law to be withheld with respect to federal, state and
local taxes of any kind. Alternatively, if Grantee provides prior written notice
to the Company, Grantee may, no later than the Tax Date, pay to the Company such
amounts required by law to be withheld or make other arrangements satisfactory
to the Committee regarding the payment of such amounts. Such written notice
shall be directed to the Secretary of the Company or his or her designee at the
address and in the form specified by the Secretary from time to time, at least
thirty (30) days prior to the Tax Date, unless otherwise determined by the
Company in its sole discretion. The obligations of the Company under this
Agreement shall be conditioned on such withholding or other payment or
arrangements, and the Company, and, where applicable, its Affiliates will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Agreement, and this Agreement shall be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.

10. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

11. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal, or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Assurant, Inc.

One Chase Manhattan Plaza, 41st Floor

New York, New York 10005

Attn: Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or to any other address given by Grantee in a written
notice to the Company.